Citation Nr: 0929087
Decision Date: 08/04/09	Archive Date: 09/03/09
 
DOCKET NO. 01-04 335A                      DATE AUG 04 2009 

On appeal from the Department of Veterans Affairs Regional Office in Houston, Texas 

THE ISSUE 

Entitlement to a compensable rating for service-connected intrastromal corneal foreign body of the left eye status post shell fragment wound. 

REPRESENTATION 

Appellant represented by: Military Order of the Purple Heart of the U.S.A. 

ATTORNEY FOR THE BOARD 

K. Curameng, Associate Counsel 

INTRODUCTION 

The Veteran had active duty service from July 1965 to June 1969, and from November 1969 to November 1971. 

This matter came to the Board of Veterans' Appeals (Board) from a March 2001 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO). This matter was remanded in February 2008 for further development. A review of the record shows that the RO has complied with all remand instructions. Stegall v. West, 11 Vet. App. 268 (1998). 

The Board notes that the issue on appeal was also before the Board in June 2005. The Veteran appealed the Board's June 2005 denial to the United States Court of Appeals for Veterans Claims (Court). By memorandum decision dated March 26, 2007, the Court vacated the Board's June 2005 denial and remanded this matter to the Board for compliance with the instructions included in the Brief of Appellee by the United States Secretary of Veterans Affairs (Secretary). 

A VA Form 9 was received in May 2001 in which the Veteran marked the appropriate box that he wanted a Board hearing in Washington D.C. A hearing was scheduled in May 2005. By facsimile dated in April 2005, the Veteran withdrew his request for a hearing. 

FINDING OF FACT 

The Veteran's service-connected service-connected intrastromal corneal foreign body of the left eye status post shell fragment wound is not the cause of the loss of visual acuity in that eye, nor is the service-connected left eye disability productive of field loss, pain, rest-requirements or episodic incapacity. 

- 2 - 

CONCLUSION OF LAW 

The criteria for entitlement to a compensable disability evaluation for the Veteran's service-connected for service-connected intrastromal corneal foreign body of the left eye status post shell fragment wound have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.84a and Code 6009 (2008). 

REASONS AND BASES FOR FINDING AND CONCLUSION 

Veterans Claims Assistance Act of 2000 (VCAA) 

Notice 

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 38 U.S.C.A. § 5103(a). 

The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO. Pelegrini v. Principi, 18 Vet. App.112 (2004). 

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant. Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006). 

- 3 


The RO provided the appellant with notice in July 2003 and May 2008, subsequent to the March 2001 adjudication. The notification substantially complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the five elements of a service connection claim; and Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence. 

While the July 2003 and May 2008 notice were not provided prior to the March 2001 adjudication, the claimant has had the opportunity to submit additional argument and evidence, and to meaningfully participate in the adjudication process. The claim was subsequently readjudicated in an October 2004 statement of the case and a June 2009 supplemental statement of the case, following the provision of notice in July 2003 and May 2008, respectively. The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way. See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004). In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice. See Shinseki v. Sanders. 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.) See also Mayfield v. Nicholson. 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

At this point the Board acknowledges the decision of the United States Court of Appeals for Veterans Claims (Court) in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) which noted that for an increased-compensation claim, section § 5103(a) requires, at a minimum, that the Secretary notify the claimant that, to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life. The Court further indicated, among other things, that if the Diagnostic Code under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable 

- 4 - 

worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life (such as a specific measurement or test result), VA must provide at least general notice of that requirement to the claimant. 

However, the Board believes that the nature of the present appeal is somewhat different from the situation addressed in Vazquez-Flores. The present appeal involves the issue of a higher initial rating, not a claim for an increased rating. A review of the record shows that the RO, in connection with the Veteran's original service connection claim provided the Veteran with adequate VCAA notice in July 2003 and May 2008 letters subsequent to the March 2001 adjudication of the claim which granted service connection. In Dingess v. Nicholson, 19 Vet. App. 473, 490491 (2006), the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) (West 2002), notice no longer required because the purpose that the notice is intended to serve has been fulfilled. Also see Hartman v. Nicholson, 483 F.3d 1311, 1314-1315 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007). In line with the reasoning set forth in these judicial decisions, it appears that the notice requirements addressed by the Court in Vazquez-Flores, supra, do not apply to initial rating claims such as the one now on appeal to the Board. 

Duty to Assist 

VA has obtained service, private, and VA treatment records; assisted the Veteran in obtaining evidence; and afforded the Veteran VA examinations in November 2000, June 2003 and November 2008. All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran and his representative have not contended otherwise. 

Additionally, in two statements received in July 2009, the Veteran's representative stated that there was no further comment to make. In one of the statements, the Veteran's representative stated that the record appears complete. 

- 5 - 

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time. 

Laws and Regulations 

The present appeal involves the Veteran's claim that the severity of his service-connected intrastromal corneal foreign body of the left eye status post shell fragment wound warrants a higher disability rating. Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. Where there is a question as to which of two evaluations shall be applied. the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). 

Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time. See Fenderson v. West, 12 Vet. App. 119 (1999). At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings. Id. at 126. 

The Veteran' s service-connected intrastromal corneal foreign body of the left eye status post shell fragment wound has been rated by the RO under the provisions of Diagnostic Code 6009 for unhealed injury of eye. Under this regulatory provision, unhealed injury of eye, in chronic form, is to be rated from 10 percent to 100 percent for impairment of visual acuity or field loss, pain, rest-requirements, or episodic incapacity, combining an additional rating of 10 percent during 

- 6 - 

continuance of active pathology. Minimum rating during active pathology is 10 percent. 38 C.F.R. § 4.84a, Diagnostic Code 6009. 

In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met. 38 C.F.R. § 4.31. 

In rating impairment of visual acuity, the best distant vision obtainable after best correction with glasses will be the basis of rating, except in cases of keratoconus in which contact lenses are medically required. 38 C.F.R. § 4.75. 

The severity of visual acuity loss is determined by applying the criteria set forth at 38 C.F.R. § 4.84a. Under these criteria, impairment of central visual acuity is evaluated from noncompensable to 100 percent based upon the degree of the resulting impairment of visual acuity. 38 C.F.R. § 4.84a, Diagnostic Codes 6061 to 6079. The percentage evaluation will be found from Table V by intersecting the horizontal row appropriate for the Snellen index for one eye and the vertical column appropriate to the Snellen index of the other eye. 38 C.F.R. § 4.83a, Table V. 

Analysis 

Service connection has been established for left eye disability described for rating purposes as intrastromal corneal foreign body of the left eye status post shell fragment wound. The issue on appeal is whether a compensable rating is warranted for this disability. For the reasons discussed below, the Board finds that the preponderance of the evidence is against assignment of a compensable rating. The demonstrated loss of visual acuity in the left eye has been medically attributed to nonservice-connected disorders, and the service-connected left eye disability is otherwise not productive of symptomatology which warrants a compensable rating. 

- 7 - 

The Board acknowledges at the outset the Veteran's and his representative's assertions that the impaired vision of the Veteran's left eye is related to service-connected intrastromal corneal foreign body of the left eye status post shell fragment wound. The Board also acknowledges that in a July 1998 letter, the Veteran stated that he was wounded in combat and awarded with the Purple Heart award. 

Post service treatment records show that he was seen in May 1997 at the VA for his vision. It was noted that the Veteran had a recent onset (3 weeks) of diminished vision with history of shrapnel wound to the eye. 

When the Veteran was afforded a VA examination in September 1997, he reported having 20/20 vision up until six weeks prior. After examining and interviewing the Veteran, the VA examiner stated she was unable to see a foreign body at the time, and that that if the visual acuity of the Veteran's in-service injury was always 20/20 as the Veteran states, then it is highly unlikely that the loss of vision could be related to the 1968 shrapnel injury. The VA examiner then stated that the loss of visual acuity is most certainly a result of the branch retinal vein occlusion in the left eye. 

VA treatment records show that he was seen in January 2000 for his vision. It was noted that the Veteran had visual loss bilaterally from branch retinol vein occlusion. The assessment revealed vision impairment bilaterally from shrapmetal injury and vein occlusion. 

When the Veteran was afforded another VA examination in November 2000, it was noted that beginning in 1997, he developed significantly decreased vision initially in his left eye and then later in the right eye. It was noted that all medical records provided were reviewed prior to the examination. After review of the records, examination and interview of the Veteran, the VA examiner acknowledged that the Veteran does have a small intrastromal corneal foreign body in the left eye that is at least as likely as not to be a shell fragment. In his opinion, however, it was less than likely to be significant cause of the Veteran's vision loss. The VA examiner stated that the Veteran's loss of vision is due to the advanced retinal vascular 

- 8 - 

disease, which caused a branch vein occlusion in the left eye. Because of the advanced retinal vascular disease in the right eye, he said, a branch retinal vein occlusion also occurred in this eye. He continued that this is the primary cause of the very poor vision in the Veteran's left eye and the decreased vision the Veteran's right eye. 

The VA examiner shared that retinal arteriolar sclerosis is a well-known cause of branch vein occlusion, and that branch vein occlusion is a well-known cause of significant visual loss, particularly when the occlusion affects blood vessels that supply the macula. He reiterated that the primary cause of the Veteran's visual loss is the branch retinal vein occlusions in both eyes secondary to the advanced arteriolar sclerosis of the retina. 

Based on the medical record review and findings at the time, the VA examiner opined that the foreign body in the left eye is not the cause or did not result in the Veteran's decreased vision in his eye. The loss of vision in both eyes, he said, is less than likely related to any incident in his military service. 

On VA examination in July 2003, the Veteran's claims file was reviewed, and the Veteran was interviewed and examined. The assessment was arteriolar sclerosis in both eyes secondary to hypertension with no hemolytic anemia. The VA examiner opined that the arteriolar sclerosis is directly related to the Veteran's hypertension. The VA examiner further opined that the hemolytic anemia was related to the Veteran's glucose-6-phosphate dehydrogenase (G6PD) deficiency that is hereditary. The VA examiner concluded that it was less likely as not that the arteriolar sclerosis caused or aggravated his visual problem. 

The Board notes that the Court remanded this matter to the Board for development in accordance with the Secretary's concessions discussed in the September 2006 Brief of the Appellee. The Court also vacated the Board's June 2005 decision. As discussed in the September 2006 Brief of the Appellee, even though the RO in a March 2001 rating decision acknowledged that the Veteran's exposure to shell fragments during combat was verified by service treatment records, by rating decision in March 2001 and Board decision in June 2005, the Veteran was denied a 

- 9 - 

compensable rating since loss of visual acuity in the left eye was medically attributed to advanced arteriolar sclerosis of the retinal arteries and not to the shrapnel fragment wound to the Veteran's face. 

However, as discussed in the September 2006 Brief of the Appellee, based on the November 2000 VA examination, it was not clear whether the examiner reviewed the appellant's entire claims file, including the Veteran's service treatment records prior to rendering a decision. It was noted that a remand was warranted since the Board relied on the opinion rendered in the November 2000 VA examination. 

Accordingly, the Board was directed to obtain another VA examination wherein the VA examiner was provided the Veteran's claims file for review prior to rendering an opinion regarding the etiology of the impaired vision of the Veteran's left eye. Per the Court's instructions, the Board remanded the case in February 2008 for additional development. 

The Veteran was afforded another VA examination in November 2008. In a March 2009 addendum, the VA examiner significantly noted that a February 1968 service treatment record shows that the Veteran was seen for 2 small pinhole perforations A.S. She noted that she would not usually include entries not pertaining to the eye, but since the Veteran has contended that that a service treatment record showed pinhole perforation in his left eye, she noted that this is where he based his assertion of service connection. She emphasized that the Veteran was clearly being treated for damage to the ear and not the eye. 

After interviewing and examining the Veteran, and after thorough review of the Veteran's claims file and his entire service treatment records, the VA examiner stated that the shrapnel injury that resulted in a mid-stromal corneal foreign body in the left eye did not affect the Veteran's vision and is not disabling. 

The VA examiner continued that the impaired vision of the Veteran's left eye is absolutely unrelated and absolutely not aggravated by the fact that the Veteran has a mid-stromal corneal foreign body, which he acquired while in service. The VA 

- 10- 

examiner noted that the fact that the Veteran restated this on appeal multiple times did not make it service-related now or in the past. 

The VA examiner explained that the Veteran's visual impairment at this time is due to his often uncontrolled hypertension and retinal arteriolar sclerosis, which is a well-known cause of branch vein occlusion. She stated that this is a well-known cause of significant visual loss. It was noted that the Veteran is now experiencing complications of his bilateral branch retinal vein occlusions with macular ischemia and macular edema and now lamellar holes in both maculas. Acknowledging that while present and distressing, this is clearly not related to the service-connected presence of an intra-stomal corneal foreign body in the left eye. She added that the Veteran has bilateral glaucoma which was often not controlled, early cataracts and uncorrected refractive error. 

The Board also acknowledges a May 1997 VA treatment record in which the following assessment was made: "Recent onset diminished vision in pt [patient] with hx [history] shrapnel wound to eye." The Board acknowledges the January 2000 VA assessment of vision impairment bilaterally from shrapmetal injury and vein occlusion. However, the past VA examinations altogether were more probative because they were more thorough and detailed. See Prejean v. West, 13 Vet. App. 444, 448 (2000). The November 2008 VA examination was based on interview and examination, and review of the Veteran's claims file which included May 1997 and January 2000 VA treatment records that appeared to support the Veteran's contention. See Id. Additionally, in a March 2009 addendum, the VA examiner discussed why the January 2000 statement linking vision impairment to the shrapmetal injury was not persuasive. See Id. She explained that the primary care physician at the time of the examination was not an ophthalmologist and that the doctor made this statement based on history provided by the Veteran. 

The Board acknowledges the Veteran's and his representative's assertions in a letter received in July 1998 that a January 1968 eye examination indicates that the vision in the left eye was 20/40 and the right eye was 20/20. It was suggested that this makes his claim of reduced field of vision "plausible" or "possible." Additionally, the Veteran's representative stated in January 2005 that the Veteran's left eye 

- 11 - 

disability is significantly worse than the right eye. The representative noted that the Veteran's service connected disability exacerbated the left eye vision. 

The Board notes, however, that although lay persons are competent to provide evidence regarding injury and symptomatology, they are not competent to provide evidence regarding diagnosis or etiology. See Espiritu v. Derwinski, 2 Vet. App. 492 (1992). Only a medical professional can provide evidence of a diagnosis or etiology of a disease or disorder. In this case, the March 2009 VA medical opinion is clearly to the effect that the impaired vision of the Veteran' s left eye is unrelated to the Veteran's service-connected intrastromal corneal foreign body of the left eye status post shell fragment wound. The March 2009 VA medical opinion was offered with benefit of review of the evidence and is supported by rationale. The Board finds the March 2009 VA opinion to be persuasive and entitled to considerable weight. 

The Board also notes that there is no evidence of visual field loss, pain, restrequirements or episodic incapacity related to the Veteran's service-connected intrastromal corneal foreign body of the left eye status post shell fragment wound to warrant a compensable rating. 

The potential application of various provisions of Title 38 of the Code of Federal Regulations have also been considered but the record does not present such "an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards." 38 C.F.R. § 3.321(b)(1). In this regard, the Board finds that there has been no showing by the Veteran that the service connected disability has resulted in marked interference with employment or necessitated frequent periods of hospitalization. On VA examination in November 2008, it was noted that the Veteran worked off and on teaching law classes. Under these circumstances, the Board finds that the Veteran has not demonstrated marked interference with employment so as to render impractical the application of the regular rating schedule standards. In the absence of such factors, the Board finds that criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met. See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

- 12 - 

ORDER 

The appeal is denied. 

ALAN S. PEEVY 
Veterans Law Judge, Board of Veterans' Appeals 

- 13  




